Citation Nr: 1642677	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War era and was presumptively exposed to herbicides at that time.

2.  The medical evidence reflects that the Veteran has prostate cancer and that it is at least compensably disabling.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If a Veteran has served 90 days or more during a war period or after December 31, 1946, presumptive service connection for a disease associated with exposure to certain herbicide agents will be considered to have been incurred in or aggravated by service though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service certain diseases, such as prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in Vietnam" includes service in the waters off-shore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  However, mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "service in Vietnam."  See VAOPGCPREC 27-97.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran seeks service connection for his prostate cancer, a condition subject to presumptive service connection based on exposure to herbicides.  For the presumption of exposure to herbicides to be extended to the Veteran, he must prove actual duty or visitation in Vietnam, or presence in its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

Initially, the Board notes that the Veteran's DD 214 reveals that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, this does not end the inquiry as the medals are not sufficient evidence in and of themselves of in-country service.

The Veteran was a member of the United States Navy, and was assigned to the fighter squadron 53 on the USS Bon Homme Richard CVA-31, an aircraft carrier.  The Bon Homme Richard is considered a deep water (or "blue water") vessel, which would not typically have inland waterway service.  Thus, considering the Veteran's service aboard the USS Bon Homme Richard, the sole issue is whether the conditions of his service involved duty or visitation in Vietnam.

The Veteran reported that his duties did involve visitation in Vietnam.  He recounted being dispatched by helicopter from the Bon Homme Richard to repair aircraft in Vietnam at Da Nang Air Base.  He provided the dates for this as approximately April 1968 through October 1968 and April 1969 through July 1970.  The 1969 command history submitted by Fighter Squadron 53 (VF-53) was reviewed.  These records revealed that the USS Bon Homme Richard conducted special operations on Yankee Station, in the northern Gulf of Tonkin, from April 18 to May 17, June 5 to June 25, July 31 to August 31, and from September 25 to October 8 in 1969.  As such, according to the dates provided by the Veteran, his account of duties in Vietnam in part coincide with the USS Bon Homme Richard being in the Gulf of Tonkin.  

In a February 2010 statement, the Veteran reiterated the details of his duties to repair aircraft inland in Vietnam, but highlighted that these were in emergency situations.  As such, the Veteran indicated that there were never any actual orders to go to Da Nang.  In a later, May 2010 statement, the Veteran further emphasized the he did not disembark the USS Bon Homme Richard, but was dispatched by helicopter and this was merely done by using a list of names, rank, and social security numbers rather than official papers.  Nonetheless, a formal finding of lack of information to corroborate herbicide exposure was issued in January 2012.  It described that pursuant to the Veteran's account, a request was made to the Joint Services Records Research Center (JSRRC) in November 2011.  According to a response from the National Personnel Records Center (NPRC), it was unable to determine whether the Veteran served in the Republic of Vietnam, and as such no exposure to herbicides could be verified.  Furthermore, the Veteran's personnel and service treatment records did not reveal service in Vietnam.

A July 2013 statement from the Veteran's representative highlighted the Veteran's hazardous duty orders.  These orders revealed that the Veteran was ordered to hazardous duty on the flight deck from August 1, 1969 to August 31, 1969.  This narrow timeframe was provided to the JSRRC to conduct a further search.  In a May 2014 memorandum, the JSRRC indicated that the 1969 command history and deck logs from August 1 through August 31, 1969 had been reviewed.  The deck logs revealed that the USS Bon Homme Richard conducted flight operations, though no destinations or passenger names were provided during the entire researched period.  The memorandum further noted that the ship did not transit inland waterways, dock, or that personnel went ashore in Vietnam.  As such, herbicide exposure could again not be conceded for the Veteran.  

In a July 2014 statement, the Veteran requested flight logs for Helicopter Squadron 1, fighter squadron UF-53 and also flight logs of Da Nang Air Base.  The Veteran indicated such records might identify personnel that were transported from the Bon Homme Richard to mainland Vietnam to repair aircraft.  Pursuant to this request, contact was made with the National Archives and Records Administration (NARA).  However, it was revealed that flight logs were not retained as permanent records, but rather only deck logs were maintained.  Flight, medical, engineer, bell, division, and quartermaster logs were considered temporary records by the U.S. Navy Records Management Manual.  As such, a July 2014 memorandum stated that the indicated flight logs could not be requested because they were not kept as permanent records.  The Board notes that the Veteran reported he was in Da Nang three to five days but could not recall the precise date, for this reason he also requested flight logs be checked from April 1968 to October 1968 and from February 1970 to July 1970.

In a November 2014 statement, the Veteran's representative contended that the VA could have done more to assist the Veteran in the development of his claim by researching the Veteran's military occupational specialty (MOS) work responsibilities and assigned work locations.  The Board notes that the Veteran's personnel records reflect he completed naval training in November 1967 to achieve a rate of AMS3, which stands for aviation structural mechanic third class.  The representative further contended that the Veteran's account of damaged aircraft landing at Da Nang Air Base and such aircraft needing repair, was a reasonable and proper method of operation during wartime.  Furthermore, the representative contended that it was "common practice" to go from the ship to Da Nang Air Base to repair damaged planes, and as such any reasonable doubt should be resolved in favor of the Veteran.  

The Boards finds that the evidence here is in relative equipoise as to whether the Veteran's conditions of service involved duty in Vietnam.  The Veteran has provided evidence of the dates on which he was dispatched to mainland Vietnam to repair damaged aircraft.  These dates roughly overlap date in which the USS Bon Homme Richard was in the northern Tonkin Gulf.  Further research of deck logs revealed that the Bon Homme Richard did conduct flight operations during the Veteran's hazardous duty period, albeit without destination or personnel information available.  As noted by the Veteran's representative, it is at least plausible that damaged aircraft might need repairs before returning to the aircraft carrier.  The Veteran's naval rating as an aviation structural mechanic further supports the contention that he could have been tasked with such repairs and as such his contention is consistent with the circumstances of his service.  Consequently, VA must give the benefit of the doubt to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  With reasonable doubt resolved in the Veteran's favor, service in Vietnam has been shown and exposure to herbicides is presumed as there is no affirmative evidence to the contrary.

With herbicide exposure conceded, and ample medical documentation of prostate cancer manifesting to at least a compensable degree, service connection on a presumptive basis is warranted in this case.
ORDER

Service connection for prostate cancer is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


